CAMPBELL, P. J.,
dissents, being of the opinion that the evidence fails to show either actual or ostensible agency, and further that the evidence is entirely insufficient to justify the giving of plaintiff’s requested instruction as to ratification, in that there is no sufficient evidence of 'knowledge on the part of defendant at the time ratification is claimed, -and the evidence affirmatively shows that defendant did not then know that plaintiff was looking to him for payment, or making any claim against him.
POLLEY, J., concurs in the dissent.